                         Case 2:12-cv-01699-KJM-EFB Document 312 Filed 05/18/20 Page 1 of 5

                     1    MORGAN, LEWIS & BOCKIUS LLP
                          ERIC W. SITARCHUK, Admitted pro hac vice
                     2     eric.sitarchuk@morganlewis.com
                          KELLY A. MOORE, Admitted pro hac vice
                     3     kelly.moore@morganlewis.com
                          BENJAMIN P. SMITH, Bar No. 197551
                     4     benjamin.smith@morganlewis.com
                          KEVIN M. PAPAY, Bar No. 274161
                     5     kevin.papay@morganlewis.com
                          One Market, Spear Street Tower
                     6    San Francisco, California 94105-1596
                          Tel: +1.415.442.1000; Fax: +1.415.442.1001
                     7
                          Attorneys for Defendant
                     8    RITE AID CORPORATION

                     9
                    10                                  UNITED STATES DISTRICT COURT

                    11                                EASTERN DISTRICT OF CALIFORNIA

                    12

                    13    UNITED STATES OF AMERICA and the              Case No. 2:12-cv-01699-KJM-EFB
                          STATES OF CALIFORNIA, et al., ex rel.
                    14    LOYD F. SCHMUCKLEY, JR.,                      PARTIES’ JOINT MOTION TO
                                                                        FURTHER AMEND DEADLINES
                    15                           Plaintiffs,            RELATED TO IN CAMERA REVIEW
                                                                        OF RITE AID BOARD MATERIALS;
                    16                      v.                          [PROPOSED] ORDER

                    17    RITE AID CORPORATION,                         RELATED TO ECF NO. 311

                    18                           Defendant.

                    19    STATE OF CALIFORNIA, ex rel. LOYD F.
                          SCHMUCKLEY, JR.,
                    20
                                                 Plaintiffs,
                    21
                                            v.
                    22
                          RITE AID CORPORATION,
                    23
                                                 Defendant.
                    24

                    25

                    26

                    27

                    28
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                                  PARTIES’ JOINT MOTION TO AMEND
  SAN FRANCISCO                                                                    DEADLINES RE: IN CAMERA REVIEW
                                                                                        Case No. 2:12-cv-01699-KJM-EFB
                         DB1/ 114085394.1
                         Case 2:12-cv-01699-KJM-EFB Document 312 Filed 05/18/20 Page 2 of 5

                     1        PARTIES’ JOINT MOTION TO FURTHER AMEND DEADLINES RELATED TO IN

                     2                      CAMERA REVIEW OF RITE AID BOARD MATERIALS

                     3             TO THE HONORABLE COURT:

                     4             Plaintiff-Intervenor State of California (“California”), Qui Tam Plaintiff Loyd F.

                     5    Schmuckley, Jr. (“Relator,” together with California, “Plaintiffs”), and Defendant Rite Aid

                     6    Corporation (“Defendant” or “Rite Aid,” together with Plaintiffs, the “Parties”), by and through

                     7    their respective counsel of record, for good cause shown, hereby request this Court to extend the

                     8    deadlines for (1) Rite Aid to submit for in camera review Rite Aid board agendas, minutes,

                     9    presentations, tabs, binders, and appendices (“Board Materials”) claimed to contain privileged
                    10    information, along with a supporting declaration, (2) Rite Aid to produce any Board Materials

                    11    determined by Rite Aid to not contain privileged information; and (3) California to file a response

                    12    to Rite Aid’s declaration, all as ordered by this Court on April 22, 2020 (ECF No. 311).

                    13             The Parties presume that the Court is familiar with the relevant background relating to

                    14    Rite Aid’s deadlines to submit document for in camera review and will not discuss it at length

                    15    here. In pertinent part, because of the ongoing closure of Rite Aid’s headquarters due to the

                    16    COVID-19 pandemic and Pennsylvania’s “stay-at-home” orders,1 Rite Aid still cannot access—

                    17    and therefore cannot review for privilege or collect for potential production—a subset of Board

                    18    Materials that are subject to the Court’s April 22, 2020 order and stored in hard-copy format at

                    19    Rite Aid’s headquarters (the “Inaccessible Board Materials”). The Inaccessible Board Materials
                    20    include, but are not limited to, Board Materials that correspond to five board meetings that are the

                    21    subject of Rite Aid’s ordered in camera submission: April 2007, January 2010, April 2010, April

                    22    2011, and June 2011.

                    23             On May 7, 2020, Pennsylvania’s governor extended the “stay-at-home” orders for most

                    24    counties, including Cumberland County where Rite Aid’s headquarters is located, through June 4,

                    25    2020.2 Moreover, Rite Aid’s counsel learned on May 15, 2020 that Cumberland County will be

                    26

                    27    1
                           Rite Aid’s headquarters are located in Camp Hill, PA.
                          2
                           https://www.governor.pa.gov/wp-content/uploads/2020/05/20200507-TWW-Stay-at-Home-
                    28    Order-Amendment.pdf
MORGAN, LEWIS &
 BOCKIUS LLP                                                                                  PARTIES’ JOINT MOTION TO AMEND
 ATTORNEYS AT LAW                                                           1                 DEADLINES RE: IN CAMERA REVIEW
  SAN FRANCISCO
                                                                                                   Case No. 2:12-cv-01699-KJM-EFB
                         DB1/ 114085394.1
                         Case 2:12-cv-01699-KJM-EFB Document 312 Filed 05/18/20 Page 3 of 5

                     1    modifying its shelter-in-place guidelines to the “yellow” phase, effective May 22, 2020. See, e.g.,

                     2    https://cumberlink.com/news/local/ap-exclusive-lockdown-to-lift-in-12-pennsylvania-counties-

                     3    including-cumberland-county/article_6d287f8e-27ed-5b27-9984-f07bb734c805.html. Based on

                     4    this development and discussions between Rite Aid and its counsel, Rite Aid believes it will be

                     5    able to send someone to Rite Aid’s headquarters to retrieve the documents shortly after that

                     6    modification takes effect and thereafter allow Rite Aid’s counsel to collect, review, and prepare

                     7    the documents for submission/production. Assuming Rite Aid will be able to retrieve the

                     8    documents from its headquarters, Rite Aid does not anticipate needing any further extension

                     9    beyond the June 22 date proposed below. In light of the foregoing developments, the Parties
                    10    jointly request the following modification of the deadlines in the Court’s April 22, 2020 order:

                    11

                    12                             Event                              Current Date   Proposed Date
                                                                                     (ECF No. 311)
                    13     Rite Aid to submit for in camera review (with a           May 22, 2020  June 22, 2020
                           supporting declaration) Rite Aid board agendas,
                    14     minutes, presentations, tabs, binders, and appendices
                           claimed to contain privileged information that
                    15     correspond to the April 2007, January 2010, April
                    16     2010, April 2011, and June 2011 board meetings
                           Rite Aid to produce any Rite Aid board agendas,        May 22, 2020         June 22, 2020
                    17     minutes, presentations, tabs, binders, and appendices
                           determined by Rite Aid to not contain privileged
                    18     information that correspond to the April 2007, January
                           2010, April 2010, April 2011, and June 2011 board
                    19
                           meetings
                    20     The State to file a reply to Rite Aid’s declarations   June 20, 2020        July 20, 2020
                           served on April 8, 2020 and June 22, 2020
                    21

                    22
                                                                       Respectfully Submitted,
                    23
                          Dated: May 18, 2020                          XAVIER BECERRA
                    24                                                 Attorney General of the State of California
                    25
                                                                       /s/ Emmanuel R. Salazar (authorized on 5/15/2020)
                    26
                                                                       Emmanuel R. Salazar
                    27                                                 Deputy Attorney General
                                                                       2329 Gateway Oaks Drive, Suite 200
                    28
MORGAN, LEWIS &
 BOCKIUS LLP                                                                                PARTIES’ JOINT MOTION TO AMEND
 ATTORNEYS AT LAW                                                          2                DEADLINES RE: IN CAMERA REVIEW
  SAN FRANCISCO
                         DB1/ 114085394.1                                                        Case No. 2:12-cv-01699-KJM-EFB
                         Case 2:12-cv-01699-KJM-EFB Document 312 Filed 05/18/20 Page 4 of 5

                     1                                      Sacramento, CA 95833-4252
                                                            Tel: (916) 621-1835; Fax: (916) 621-1835
                     2                                      Email: Emmanuel.Salazar@doj.ca.gov
                     3                                      Attorneys for Plaintiff-Intervenor
                                                            STATE OF CALIFORNIA
                     4
                          Dated: May 18, 2020               WATERS & KRAUS LLP
                     5
                                                            /s/ Paul Lawrence II (authorized on 5/16/2020)
                     6

                     7                                      Wm. Paul Lawrence II (Pro Hac Vice)
                                                            Washington D.C. Metro Office
                     8                                      37163 Mountville Road
                                                            Middleburg, VA 20117
                     9                                      Tel: (540) 687-6999; Fax: (540) 687-5457
                                                            Email: plawrence@waterskraus.com
                    10
                                                            Attorneys for Qui Tam Plaintiff
                    11                                      LOYD F. SCHMUCKLEY, JR.

                    12    Dated: May 18, 2020               MORGAN, LEWIS & BOCKIUS LLP

                    13                                      /s/ Benjamin P. Smith
                                                            Benjamin P. Smith
                    14
                                                            Attorneys for Defendant
                    15                                      RITE AID CORPORATION

                    16

                    17

                    18

                    19
                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
MORGAN, LEWIS &
 BOCKIUS LLP                                                                    PARTIES’ JOINT MOTION TO AMEND
 ATTORNEYS AT LAW                                              3                DEADLINES RE: IN CAMERA REVIEW
  SAN FRANCISCO
                         DB1/ 114085394.1                                            Case No. 2:12-cv-01699-KJM-EFB
                         Case 2:12-cv-01699-KJM-EFB Document 312 Filed 05/18/20 Page 5 of 5

                     1                                         [PROPOSED] ORDER

                     2             The Court, having considered the Parties’ Joint Motion To Further Amend Deadlines

                     3    Related to In Camera Review of Rite Aid Board Materials, finds good cause and ORDERS that

                     4    the schedule for the Parties as follows:

                     5
                                                    Event                           Current Date   Proposed Date
                     6                                                             (ECF No. 311)
                           Rite Aid to submit for in camera review (with a         May 22, 2020  June 22, 2020
                     7     supporting declaration) Rite Aid board agendas,
                           minutes, presentations, tabs, binders, and appendices
                     8     claimed to contain privileged information that
                           correspond to the April 2007, January 2010, April
                     9
                           2010, April 2011, and June 2011 board meetings
                    10     Rite Aid to produce any Rite Aid board agendas,        May 22, 2020       June 22, 2020
                           minutes, presentations, tabs, binders, and appendices
                    11     determined by Rite Aid to not contain privileged
                           information that correspond to the April 2007, January
                    12     2010, April 2010, April 2011, and June 2011 board
                    13     meetings
                           The State to file a reply to Rite Aid’s declarations   June 20, 2020      July 20, 2020
                    14     served on April 8, 2020 and June 22, 2020

                    15

                    16             IT IS SO ORDERED.

                    17             Dated:
                                                                        EDMUND F. BRENNAN
                    18                                                  UNITED STATES MAGISTRATE JUDGE
                    19
                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
MORGAN, LEWIS &
 BOCKIUS LLP
                                                                                                           [PROPOSED] ORDER
 ATTORNEYS AT LAW                                                         4                     Case No. 2:12-cv-01699-KJM-EFB
  SAN FRANCISCO

                         DB1/ 114085394.1
